PaiNE, J.,
dissenting. I concede that within the current of the authorities upon this subject, there was no proof to charge the company with negligence in employing or retaining the servants, through whose negligence the death in this case was occasioned. But, for the reasons given in Chamberlain v. The Mil. & Miss. R. R. Co., 11 Wis. 238, I do not assent to the rule of law established by those authorities. 'This case also comes within the exception sustained by several cases referred to in that opinion, which have held that a servant may recover for an injury occasioned by the negligence of another servant, if the latter was engaged in a different department of the service. The taking up and relaying the track is no part of the ordinary business of running the cars. It is not like the duty of a switchman in that respect. It is as though the company had found it necessary to take down and rebuild a bridge, and had, through their bridge builders, taken down the bridge, and neglected to give notice to approaching trains. There are a number of cases which decide, and others intimate, that in such cases the company would be responsible. As shown in the opinion referred to, I do not think the distinction which these cases establish is sound upon principle, but that the company ought to be liable in every case for an injury occasioned by the negligence of its servants, without any fault by the party injured. But at the same time I would avail myself of any class of cases which approach that position though not coming up to it. I do not desire here to go into any review of the authorities, or any elaborate discussion of the question, but only *673to indicate tbe grounds of my dissent. I tbink tbe judgment should be reversed.
By the Ooitrt. — Judgment affirmed.